DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6, 10 and 16 recite “the number of rotations or permutations” and “the number of inputs”.  There is lack of antecedent basis for these terms, and parent claims 1 and 11 do not recite any rotations or permutations that are performed in the hidden layers. 

Claim 10 recites “R is a rotation matrix used in the rotation matrix.”  This is not clearly understood because it is not clear if a rotation matrix contains a rotation matrix or if the recited rotation matrix refers to one or more volume-preserving rotation sublayers recited in parent claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 1-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In claims 1-10 and 20, a “artificial neural network” is recited; however, it appears that the artificial neural network would reasonably be interpreted by one of ordinary skill in the art as software, per se, since the input layer, one or more hidden layers, and output layer recited as part of the neural network would reasonably be interpreted by one of ordinary skill in the art as software, per se. As such, it is believed that the artificial neural network of claims 1-10 and 20 is reasonably interpreted as functional descriptive material, per se, failing to be tangibly embodied or include any recited hardware as part of the artificial neural network and thereby fit that statutory category of invention.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soljacic et al. (US 2018/0260703, hereinafter Soljacic).

As per claim 1, Soljacic teaches a trainable artificial neural network executable on one or more computer processors, the artificial neural network comprising:
an input layer to receive input data (i.e., RNN has an input layer, see at least Fig. 1, [0033]);
one or more sequentially connected hidden layers (i.e., neural network may have multiple hidden layers, see at last Fig. 1, [0033], [0049]), the first hidden layer connected to the input layer, to perform operations on the input data, each hidden layer (see at least Fig. 1, [0031]) comprising:
one or more volume-preserving rotation sublayers (i.e., weight matrices of the neural network model are restricted to be unitary through use of one or more of the novel unitary rotational representations, this directly addresses the vanishing gradient and exploding gradient problems, any NxN unitary matrix may be represented as a product of rotation matrices and a diagonal matrix, see at least [0042], [0044] [0051]);
one or more volume-preserving permutation sublayers (i.e., vector element-wise multiplications and permutations may be applied to evaluate the product Fx, see at least [0042], [0063], [0064]);
one or more volume-preserving diagonal sublayers (i.e., any NxN unitary matrix may be represented as a product of rotation matrices and a diagonal matrix, see at least [0042], [0044] [0051]); and
an activation sublayer (i.e., activation function, see at least [0033]); and
a downsizing output layer connected to the activation sublayer of the last hidden layer (i.e., output of the RNN is generated by y(i) = Vh(i)+b, hidden layer h(t) is updated according to rule using activation function, see at least Fig. 1, [0033]). 

As per claim 2, Soljacic teaches wherein each of the volume-preserving rotation sublayers comprises rotation matrices that rotate a vector in a counter-clockwise direction (i.e., any NxN unitary matrix may be represented as a product of rotation matrices and a diagonal matrix, see at least [0042], [0044] [0051]).

As per claims 11 and 12, these are the system claims of claims 1 and 2.  Therefore, claims 11 and 12 are rejected using the same reasons as claims 1 and 2.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le et al. (US 10,635,972, hereinafter Le).

As per claim 20, Le teaches a trainable artificial neural network executable on one or more computer processors, the artificial neural network comprising:
an input layer to receive input data (i.e., receive layer input, see at least Fig. 1, column 1, lines 16-24, 49-52);
one or more sequentially connected hidden layers (i.e., neural network include one or more hidden layers, see at least column 1, lines 16-24), each hidden layer comprising a
grouped activation function acting on a grouping of input variables to the activation
sublayer (i.e., apply a rectified linear unit activation function to the combined output to generate layer output, for each element of the combined output, setting a value of a corresponding element of the layer output to a maximum of zero and a value of the element of the combined output, see at least column 5, lines 2-14); and
	an output layer connected to the activation sublayer of the last hidden layer (i.e., output layer, see at least Fig. 1, column 4, lines 19-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Soljacic, in view of Arjovsky et al. “Unitary Evolution Recurrent Neural Networks” (hereinafter Arjovsky).

As per claim 3, Soljacic does not teach wherein each of the volume-preserving permutation sublayers comprise a permutation matrix that is chosen randomly prior to training of the trainable artificial neural network.
Arjovsky teaches a permutation matrix that is chosen randomly prior to training of the trainable artificial neural network (i.e., a fixed random index permutation matrix, see at least page 3, left column, last paragraph , right column, paragraphs 3).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to have modified Soljacic to comprise a permutation matrix that is chosen randomly prior to training of the trainable artificial neural network as similarly taught by Arjovsky to use known technique in the art to perform permutation.

As per claim 13, this is the system claim of claim 3.  Therefore, claim 13 is rejected using the same reasons as claim 3.

Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Soljacic, in view of Le.

As per claim 4, Soljacic teaches wherein each of the volume-preserving diagonal sublayers comprises a diagonal matrix (see at least [0057]).
Soljacic does not explicitly teach comprising diagonal entries that are positive and have a product equal to one.
Le teaches a diagonal matrix comprising diagonal entries that are positive and have a product equal to one (i.e., diagonal matrix having positive values along the diagonal, the positive values along the diagonal of the recurrent weight matrix are one, see at least column 1, lines 45-46, column 2, lines 35-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soljacic such that the diagonal entries that are positive and have a product equal to one as similarly taught by Le because it would have been obvious to use known properties of weight matrix in the art as taught by Le, which teaches recurrent weight matrix as diagonal matrix having positive values along the diagonal and the positive values are one (see at least column 1, lines 45-46, column 2, lines 35-36 of Le).

As per claim 7, Soljacic does not explicitly teach wherein the activation sublayer comprises a grouped activation function acting on a grouping of input variables to the activation sublayer.
Le teaches a grouped activation function acting on a grouping of input variables to the activation sublayer (i.e., apply a rectified linear unit activation function to the combined output to generate layer output, for each element of the combined output, setting a value of a corresponding element of the layer output to a maximum of zero and a value of the element of the combined output, see at least column 5, lines 2-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soljacic such that the activation sublayer comprises a grouped activation function acting on a grouping of input variables to the activation sublayer as similarly taught by Le because Soljacic teaches the activation function may be a rectified linear unit (see at least [0103] of Soljacic) and it would have been obvious that the rectified linear unit functions as known in the art as taught by Le.

As per claims 14 and 17, these are the system claims of claims 4 and 7.  Therefore, claims 14 and 17 are rejected using the same reasons as claims 4 and 7.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Soljacic, in view of Pudipeddi et al. (US 2021/0019152, hereinafter Pudipeddi).

As per claim 5, Soljacic teaches wherein each of the volume-preserving diagonal sublayers comprises trainable parameters (i.e., diagonal matrix with N angle parameters in total, training involves updating the parameters, see at least [0076]).
Soljacic does not explicitly where each trainable parameter is involved in two neuron connections and where each input neuron connects to one output neuron.
Pudipeddi teaches trainable parameter is involved in involved in two neuron connections and where each input neuron connects to one output neuron (i.e., output of each layer of neurons may be weighted according to certain weights and then serve as inputs to neurons in the next layer, see at least [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soljacic such that where each trainable parameter is involved in two neuron connections and where each input neuron connects to one output neuron as similarly taught by Pudipeddi because the trainable parameters are for weights and it is known that weights are involved in two neuron connections in neural network. 

As per claim 15, this is the system claim of claim 5.  Therefore, claim 15 is rejected using the same reasons as claim 5.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Soljacic, in view of Le, further in view of Tang et al. “ChebNet: Efficient and Stable Constructions of Deep Neural Networks with Rectified Power Units using Chebyshev Approximation.” (hereinafter Tang).

As per claim 8, Soljacic and Le do not teach wherein the grouped activation function comprises a coupled Chebyshev activation function.
Tang teaches a coupled Chebyshev activation function (i.e., constructing deep RePU networks based on Chebyshev polynomial approximation, see at least page 2, paragraphs 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soljacic such that grouped activation function comprises a coupled Chebyshev activation function as similarly taught by Tang because training neural networks using Chebyshev polynomial can result in neural network with optimal size (see at least page 2, paragraphs 2-4 of Tang).

As per claim 18, this is the system claim of claim 8.  Therefore, claim 18 is rejected using the same reasons as claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Soljacic, in view of Le, further in view of Tang, further in view of Grinshpan “A note on Chebyshev Polynomials and Finite Difference Wave Equation”.

As per claim 9, Soljacic and Le do not teach wherein the coupled Chebyshev activation function is implemented with a reflection function.
Grinshpan teaches Chebyshev approximation is implemented with a reflection function (see at least pages 1-2, section 2, pages 3-4, section 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soljacic such that the coupled Chebyshev activation function is implemented with a reflection function as similarly taught by Grinshpan because it would have been obvious to implement Chebyshev with known implementations in the art such as using reflection function.

As per claim 19, this is the system claim of claim 9.  Therefore, claim 19 is rejected using the same reasons as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deco et al. “Nonlinear Higher-Order Statistical Decorrelation by Volume-Conserving Neural Architectures”, 1995, Neural Networks, Vol. 8, No. 4.  
This prior art is cited to teach matrix with diagonal elements all equal to 1, yielding a determinant equal to 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121